Citation Nr: 1536539	
Decision Date: 08/26/15    Archive Date: 09/04/15

DOCKET NO.  11-22 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a left foot disorder.

2.  Entitlement to service connection for a left ankle disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from November 1981 to October 1994.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Columbia, South Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).  In June 2014, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.  The case was remanded for additional development in September 2014.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Chronic residuals of a left foot injury were not manifest during active service; and, the preponderance of the evidence fails to establish a present residual of a left foot injury disability as a result of service.

2.  Chronic residuals of a left ankle injury were not manifest during active service; and, the preponderance of the evidence fails to establish a present left ankle disability.


CONCLUSIONS OF LAW

1.  Chronic residuals of a left foot injury were not incurred or aggravated as a result of active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

2.  Chronic residuals of a left ankle injury were not incurred or aggravated as a result of active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The Veteran was notified of the duties to assist and of the information and evidence necessary to substantiate her claims by correspondence dated in June 2010.  

The notice requirements pertinent to the issues on appeal have been met and all identified and authorized records relevant to these matters have been requested or obtained.  The available record includes service treatment records, VA treatment and examination reports, Social Security Administration (SSA) records, and statements and testimony in support of the claim.  The development requested on remand in September 2014 has been substantially completed.  The Board finds there is no evidence of any additional existing pertinent records.  Further attempts to obtain additional evidence would be futile.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).

When VA undertakes to provide a VA examination or obtain a VA opinion it must ensure that the examination or opinion is adequate.  VA medical opinions obtained in this case are adequate as they are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints and symptoms.  The report of a July 2014 VA podiatrist was previously found, in essence, to be inconsistent with VA examination findings in 2011 and not shown to have considered pertinent medical evidence of record.  Upon Remand, more complete and adequate VA medical opinions were obtained.  The opinions subsequently obtained are predicated on a substantial review of the record (historically accurate) and medical findings and consider the Veteran's complaints and symptoms.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).  The available medical evidence is sufficient for adequate determinations.  There has been substantial compliance with all pertinent VA law and regulations and to adjudicate the claims would not cause any prejudice to the appellant.

Service Connection Claims

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004).

Certain chronic diseases, such as arthritis, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  Arthritis is a qualifying chronic disease.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As a result, service connection via the demonstration of continuity of symptomatology is applicable in the present case.

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  

The Veteran contends that she has present left foot and ankle disabilities as a result of injuries sustained during active service.  She recalls having injuries in service and having pain symptoms that had continued.  She states that she is unable to wear shoes with heels due to pain and swelling and at times was not able to walk at all.  She reports wearing an ankle brace for support and used custom inserts, prosthetic shoes, and a cane.  She asserts that injuries sustained during motor vehicle accidents (MVA) in 2005 and 2007 had aggravated issues she had been having with her foot and ankle since basic training.  In correspondence received by VA in December 2014, her spouse reported having witnessed the swelling of her left foot and ankle many times during and after service.  

Service treatment records dated in December 1981 noted the Veteran complained of bilateral left foot pain, swelling, and numbness for approximately three weeks without history of trauma or injury.  The diagnosis was stress to the left foot metatarsal and dorsal region.  A January 1982 report noted resolving stress to the left foot and rule out falling arch.  A subsequent January 1982 report noted complaints of continued left foot pain with intermittent swelling.  An October 1988 report noted she twisted her left ankle.  The examiner noted mild tenderness over the anterior talo-fibular ligament.  The diagnosis was mild left ankle sprain.  The Veteran denied foot trouble in an April 1988 report of medical history.  An April 1988 examination revealed a normal clinical evaluation of the feet and lower extremities.  Records also note treatment for bilateral plantar warts in April 1992, July 1992, and September 1993.  

Private treatment records dated in April 2005 noted the Veteran was involved in an April 2005 MVA and complained of pain across the dorsum of the left foot.  X-ray studies revealed no fracture, dislocation, or bony abnormality.  The diagnoses included left foot sprain.  A July 2005 initial neurological consultation noted she reported symptoms of left foot pain after an April 2005 MVA that had subsequently improved.  Past medical history was negative.  An examination revealed left foot pain.  Records dated in June 2007 noted symptoms including left ankle pain after a multiple automobile collision.  A past medical and surgical history was negative for reference to prior left ankle problems.  Examination revealed mild soft tissue swelling and mild tenderness to palpation to the medial malleolus.  X-ray studies of the left ankle revealed no acute bony injury, no acute fracture, and no dislocation.  Minimal calcaneal spurring was incidentally noted.  The diagnoses included left ankle ligamentous sprain.  An August 2009 SSA determination found the Veteran had left ankle pain secondary to residual injuries of a June 2007 MVA.  

VA treatment records dated in February 2011 noted the Veteran complained of a painful wart on her "left" foot, but that the examiner noted that intractable plantar keratoses to the right foot were debrided.  X-ray examination in February 2011 revealed no pes planus deformity of the feet, no hallux valgus deformity of the great toes, and no evidence of fracture.

On VA examination in March 2011 the Veteran reported that during service from 1981 to 1994 she experienced left ankle swelling due to training injuries.  The examiner noted there was a subjective expression of severe, exquisite, ankle pain with minimal palpable pressure, but that the response could not be explained.  X-ray studies were negative.  The examiner found that the objective clinical and X-ray evidence did not support a diagnosis for the left ankle at that time.  An examination of the feet revealed no corns, calluses, edema, flatfeet, pain on manipulation of the midline Achilles tendons, painful motion, or restricted motion.  There was tenderness with minimal pressure throughout the feet without abnormal weightbearing, weakness, or instability.  X-ray studies of the feet were negative.  The examiner found that the objective clinical evidence did not support a diagnosis for the left foot.  

VA treatment records dated in July 2011 included a diagnosis of persistent foot pain.  A September 2011 report noted mild edema to the anterior aspect of the left foot or ankle.  There was tenderness to palpation along the medial left foot and anterior shin and ankle area.  All ankle motions were painful.  The examiner stated that some irritation of the tibial anterior tendon was suspected, but that as there was no specific injury and with report of other symptoms some of the left lower extremity pain may be pain referred from the back.  X-ray examination in March 2012 revealed a left plantar calcaneal bone spur with no evidence of fracture or subluxations involving the bony structures of the left foot.  

VA treatment records dated in July 2014 from the Veteran's treating podiatrist noted she had reported having multiple instances of injuries/re-injuries to the left foot and ankle during active service.  The examiner found that it was as likely as not that her left foot plantar fasciitis and left ankle pain began when she was in service.  Rationale for the opinion was based upon flatfeet, excessive pronation, and subluxed subtalar joint, which caused medial and lateral ankle strains.  

The VA examination in November 2014 included diagnoses of bilateral plantar fasciitis, with a date of diagnosis on the left in March 2012, and bilateral degenerative arthritis, with a date of diagnosis on the left in November 2014.  The examiner observed that significant diagnostic test findings included a left heel spur and that pain in the left foot are in areas of the foot where osteophytes and other degenerative changes are documented upon present X-ray studies.  It was noted there were bilateral degenerative changes to the feet, but no findings of pes planus by physical examination or X-ray study and no findings of ankle abnormalities other than the Veteran's report of pain with movement of the ankle and foot.  The records were silent regarding any complaints of the left foot or ankle after service until her MVA in 2005, and that at that time, more than 20 years after her nonplantar wart left foot complaints in 1982, an X-ray study was reportedly normal.  Given the time frames between her service complaints and the 2005 negative X-ray study and her current post MVA left foot complaints and the current positive X-ray findings of degenerative changes, the examiner determined that the 2005 MVA was the likely cause of the Veteran plantar fasciitis and arthritis of the feet.

Additionally, it was noted that records were silent regarding left ankle complaints from 1988 in service until the Veteran's MVA in 2007.  The examiner found that, since the present evaluation did not find a current diagnosable left ankle condition or disorder, a relationship with the mild sprain shown in service could not be entertained.  It was further noted, in essence, that the lack of evidence of pain between 1988 and 2007 argued against an attribution of left ankle pain related to an in-service event.


Based upon the evidence of record, the Board finds that chronic residuals of left foot or left ankle injuries were not manifest during active service, and that the preponderance of the evidence fails to establish a present residual of a left foot injury disability as a result of service or a present left ankle disability.  Although records show the Veteran was treated for left foot stress and a mild left ankle sprain during active service, the opinion of the November 2014 VA examiner is persuasive that no chronic left foot or left ankle disability was manifest in service nor developed as a result of those injuries.  The examiner is shown to have adequately considered the objective and lay evidence of record and to have found that it was more likely that the Veteran's present left foot complaints were attributable to an April 2005 MVA, and that there was no present left ankle disability.  

The positive July 2014 nexus opinion does not carry the same probative value.  The examiner is not shown to have actually reviewed the service or post-service treatment reports.  Such is not a fatal flaw.  However, in this case, a review of the record would have highlighted the fact that there was no record of complaints, treatment, or diagnosis of a left foot disability for over 20 years post-service.  There was also no salient discussion of the fact that the Veteran suffered a post-service injury to her foot.  The Board further notes that the podiatrist stated the rationale for the opinion was, in part, based upon a diagnosis of flatfeet, but that this finding is inconsistent with the overall medical evidence of record demonstrating that clinical examinations.  X-rays studies have revealed no pes planus.  The 2014 VA opinion provided a detailed discussion of the Veteran's clinical history as well as rationale that was supported by the record.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295   (2008) (finding the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion).

The Board acknowledges that the Veteran and her spouse are competent to report symptoms such as pain, but that they are not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that they have received any special training or acquired any medical expertise.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).  It is significant to note that statements as to subjective symptomatology alone (such as pain), without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), aff'd in part, vacated and remanded in part on other grounds by 259 F.3d 1356 (Fed. Cir. 2001).  The lay evidence does not constitute competent medical evidence and lacks probative value.  

Consideration has also been given to the statements provided by the Veteran and her spouse as to her left foot and ankle injuries in service and their reports as to swelling and pain that persisted after service.  That history is not found to be credible.  In determining whether evidence submitted by a claimant is credible, VA may consider internal consistency, facial plausibility, and consistency with other evidence.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (superseded by statute for an unrelated point of law as stated by Duenas v. Principi, 18 Vet. App. 512 (2004)); see also Buchanan v. Nicholson, 451 F.3d at 1337 (VA can consider bias in lay evidence and conflicting statements of the veteran in weighing credibility).  The Board notes that the statements as to the Veteran's having experienced greater episodes of left foot and ankle problems during service and prior to her April 2005 MVA are inconsistent with the other evidence of record.  Significantly, the Veteran is shown to have denied having any foot trouble in her April 1988 report of medical history and that she denied any history of left foot problems during a private medical examination in July 2005. 

In conclusion, the Board finds that service connection for left foot and left ankle disabilities are not warranted.  When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  The preponderance of the evidence is against the claims.


	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for a left foot disorder is denied.

Entitlement to service connection for a left ankle disorder is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


